[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] November 9, 2015 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:PB Bancorp, Inc. Registration Statement on Form S-1 (Registration Number 333-206892) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join PB Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 2:00 p.m. on November 12, 2015, or as soon thereafter as may be practicable. Very Truly Yours, By: /s/ Patricia McJoynt Name:Patricia McJoynt Title:Managing Director
